DETAILED ACTION
This action is in response to the application filed 10/7/2019.
Claims 1-20 have been submitted for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 11-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bridgeman et al. (US 2019/0304188), hereinafter Bridgeman.

As per claim 1, Bridgeman teaches the following:
a method for skill learning, (abstract, “provide remote training”), implemented using a system including a wearable device worn by a user, (see Fig. 1, 110), a storage unit, and a processor communicating with the wearable device and the storage unit, the storage unit storing a plurality of virtual reality modules therein, each of the virtual reality modules containing interactive data associated with learning a skill.  As Bridgeman the method comprising:  
accessing, by the processor, the storage unit to load a selected one of the virtual reality modules.  As Bridgeman shows in Fig. 3, a scenario is selected at step 215, a mode at 220, and a corresponding “virtual reality module” is launched in 225,235, or 250; and 
controlling, by the processor, the wearable device to present the interactive data contained in the selected one of the virtual reality modules to the user in the form of a virtual environment.  As Bridgeman teaches in paragraph [0044], and corresponding Figs. 5 and 6, “selection of the training module triggers the system to generate the virtual environment.”

Regarding claim 2, Bridgeman teaches the method of claim 1 as described above.  Bridgeman further teaches the following:
the wearable device including a display unit and an input unit.  As Bridgeman teaches in paragraph [0005], the simulated environment is displayed to a user through the VR device.  Bridgeman teaches in paragraph [0035], and corresponding Fig. 2, 195, a hand-held control is utilized for input, 
the method further comprising, after presenting the interactive data: 
detecting, by the input unit, a hand gesture of the user and generating a gesture signal corresponding with the hand gesture.  As Bridgeman teaches in paragraph 
in response to receipt of the gesture signal from the input unit, generating, by the processor, an interactive gesture presentation based on the gesture signal; and controlling, by the processor, the wearable device to further present the interactive gesture presentation in the virtual environment.  As Bridgeman teaches in paragraph [0046], and corresponding Fig. 6, user input in the virtual environment may be shown as a virtual cursor 170.  This cursor may follow the user’s movements in real-time and interact with objects within the virtual environment.

Regarding claim 3, Bridgeman teaches the method of claim 2 as described above.  Bridgeman further teaches the following:
prior to accessing the storage unit to load the selected one of the virtual reality modules:  
controlling, by the processor, the wearable device to present a selection screen, the selection screen including a plurality of skill options each corresponding with a skill, and a plurality of mode options each corresponding with an operation mode.  As Bridgeman shows in Fig. 3, prior to the launching of an application (225, 235, 250), the user selects a scenario 215 and a mode 220.  Further see Fig. 5 where a “plurality of skill options” are presented; and  
in response to receipt of a selection signal indicating one of the skill options and one of the mode options, transmitting, by the input unit, the selection signal to the processor; wherein the processor loads a selected one of the virtual reality modules based on the selection signal.  See steps 225, 235, and 250 of Fig. 3.

Regarding claim 4, Bridgeman teaches the method of claim 3 as described above.  Bridgeman further teaches the following:
one of the mode options corresponds with a practice mode.  See Fig. 3, 250, “Guided” mode selected; 
the selected one of the virtual reality modules includes a practice sub-module corresponding with the practice mode, the practice sub-module containing interactive data that includes a cognitive scaffolding network, the cognitive scaffolding network including a plurality of scaffolding elements; and when the practice mode is selected, the step of presenting the interactive data includes presenting at least one of the scaffolding elements in the virtual environment.  As Bridgeman teaches in paragraph [0048], “each lesson may be broken down into a series of individual tasks” (plurality of scaffolding elements).  Bridgeman shows in Fig. 7 that guiding pop ups may be presented to provide guidance through a lesson.

Regarding claim 5, Bridgeman teaches the method of claim 4 as described above.  Bridgeman further teaches the following:
the scaffolding elements includes one or more of an arrow, a broken line, a number cue indicating an order of operation, a text message, and a visual cue.  As Bridgeman shows in Fig. 7, element 180 is presented as a text message with an arrow, 

As per claim 11, Bridgeman teaches the following:
A system for skill learning, comprising: 
a wearable device to be worn by a user.  See Fig. 1, 110; 
a storage unit storing a plurality of virtual reality modules therein, each of the virtual reality modules containing interactive data associated with learning a skill.  As Bridgeman teaches in paragraph [0030], and corresponding Fig. 1, server 150 is in communication with VR module 110 and stores training modules and generate simulated environments for training sessions; and 
a processor communicating with said wearable device and said storage unit.  See Fig. 11, 510, 
	The remaining limitations are substantially similar to those of claim 1 and are rejected using the same reasoning.

Regarding claims 12-15, Bridgeman teaches the system of claim 11 as described above.  The remaining limitations of claims 12-18 are substantially similar to those of claims 2-8 and are rejected using the same reasoning.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridgeman as applied to claims 1-3 and 11-13, in view of Grabenstetter et al. (US 2013/0101968), hereinafter Grabenstetter.

Regarding claim 6, Bridgeman teaches the method of claim 3 as described above.  Bridgeman further teaches the following:
one of the node options corresponds with an evaluation mode.  See Fig. 3, 235; 
the selected one of the virtual reality modules includes an evaluation sub-module corresponding to the evaluation mode.  See Fig. 3, 235; and 
While Bridgeman teaches in paragraph [0039] that the assessment mode may be utilized to score a user’s performance to determine a pass/fail, Bridgeman does not explicitly teach that scaffolding elements are not presented.  In a similar field of endeavor, Grabenstetter teaches of a simulator for training skills (see abstract).  Grabenstetter further teaches the following:
when the evaluation mode is selected, the step of presenting the interactive data includes not presenting the scaffolding elements in the virtual environment.  As Grabenstetter teaches in paragraph [0016], a practice mode includes help functionality 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the assessment mode of Bridgeman with the non-display of help as in Granstetter.  One of ordinary skill would have been motivated to have made such modification because such non-display was well known to benefit skill assessment in better analyzing a user’s understanding of a process without providing constant guidance of steps.

Regarding claim 7, modified Bridgeman teaches the method of claim 6 as described above.  Bridgeman further teaches the following:
after presenting the interactive data: in response to receipt of the gesture signal from the input unit in the evaluation mode, generating, by the processor, an evaluation result based on the gesture signal.  As Bridgemen teaches in paragraph [0039], in assessment mode, actions may be used to determine scoring.

Regarding claim 8, modified Bridgeman teaches the method of claim 7 as described above.  Bridgeman further teaches the following:
storing the evaluation result in the storage unit.  As Bridgemen teaches in paragraph [0039], results may be recoded 245 for evaluation.

Regarding claims 16-18, modified Bridgeman teaches the system of claim 13 as described above.  The remaining limitations of claims 16-18 are substantially similar to those of claims 6-8 and are rejected using the same reasoning.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridgeman as applied to claims 1 and 11, in view of Cramer (US 2018/0263535).

Regarding claim 9, modified Bridgeman teaches the method of claim 1 as described above.  However, Bridgeman does not explicitly teach of a module being preparing food using a knife.  In a similar field of endeavor, Cramer teaches of evaluating a user’s skills (see abstract).  Cramer further teaches the following:
one of the virtual reality modules is associated with preparing food on a cutting board using a kitchen knife. As Cramer teaches in paragraph [0077], one particular exercise which is evaluated, is that of cutting a food item with a knife.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the modules of Bridgeman to be the food cutting exercise of Cramer.  One of ordinary skill would have been motivated to have made such modification because Bridgeman never limits themselves to the types of skill which may be taught/learned in the modules, and as Cramer teaches in paragraph [0077], such food cutting activity would benefit a user who wished to analyze their performance for in-home rehabilitation.

Regarding claim 19, modified Bridgeman teaches the system of claim 11 as described above.  The remaining limitations of claim 19 are substantially similar to those of claim 9 and is rejected using the same reasoning.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridgeman as applied to claims 1 and 11, in view of suggestions by Bridgeman.

Regarding claim 10, Bridgeman teaches the method of claim 1 as described above.  However, Bridgeman does not explicitly teach of “one of tihe virtual reality modules is associated with auto detailing co be performed on an exterior of an automobile”.  
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified a module of Bridgeman to be that of exterior automobile detailing.  One of ordinary skill would have been motivated to have made such modification because Bridgeman never limits themselves to specific skill which may be taught/learned in a virtual environment, only how said teaching/learning is to be handled.  Bridgeman further makes a clear suggestion to the teaching/learning of automotive skills as may be seen in figure 9 where a virtual environment for repairing a car is presented. 

Regarding claim 20, modified Bridgeman teaches the system of claim 11 as described above.  The remaining limitations of claim 20 are substantially similar to those of claim 10 and is rejected using the same reasoning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644. The examiner can normally be reached Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175